Citation Nr: 0504026	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-15 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from March 1964 to January 
1965.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, AZ.


FINDINGS OF FACT


1.  All evidence necessary to decide the issue relating to 
PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of stressful events of one or more 
personal assaults, and medical evidence including an expert 
opinion of a nexus between diagnosed PTSD and the stressful 
event of personal assault(s) in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

During the course of the current appeal, the Board notes that 
there have been changes in the laws with regard to notice, 
the duty to assist in development of the evidence and other 
such matters.  In this case, extensive development took place 
and medical opinions are of record.  

Given the extensive nature of available evidence, the 
acknowledged responsiveness of the veteran to the mandates of 
providing pertinent evidence with regard to her claim, and 
the ultimate resolution reached in the case herein as relates 
to the issue of PTSD, the Board can stipulate that all 
requirements of due process have been fulfilled, and that the 
action taken herein does not in any way jeopardize or 
diminish the rights of the veteran nor in any other way 
prejudice her case as it relates to the issue. 

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a chronic disorder is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In general, congenital or developmental defects such as 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation.  See 38 C.F.R. § 
3.303(c), 4.9 (2002); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) [a reissue 
of General Counsel opinion 01-85 (March 5, 1985)] in essence 
held that a disease considered by medical authorities to be 
of familial (or hereditary) origin by its very nature 
preexists a claimant's military service but could be granted 
service connection if manifestations of the disease in 
service constituted aggravation of the condition.  Congenital 
or developmental defects, as opposed to diseases, could not 
be service-connected because they were not diseases or 
injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not argue, and the evidence, including a review 
of the information contained in the veteran's personnel file 
(DA Form 20) and her discharge (DD Form 214), does not show, 
that she participated in combat.  In addition, the claimed 
stressors are not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  In Doran, the Court cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, that "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.  

In more recent cases, the Court has clarified that 
promulgation of amended regulations of 38 C.F.R. 
§ 3.304(f)(3) were within VA authority to require "credible 
supporting evidence" of the occurrence of a stressor in PTSD 
claims.  However, that claimant must be advised that evidence 
from sources other than service records may corroborate the 
stressor incurrence.  And that a veteran's statement 
regarding a non-combat in-service assault is certainly lay 
evidence which must be considered in adjudicating a PTSD 
claim.  It was also held that in some situations, 
corroborating evidence of an in-service stressor may be 
provided by other lay evidence.  And that in fact, VA 
regulatory requirements for "credible supporting evidence" 
that the stressor occurred does not preclude the 
consideration of lay evidence in the context of the statutory 
obligation to review the entire evidence of record, assess 
credibility, and resolve reasonable doubt.  See, e.g., Moran  
v. Principi, No. 99-754 (U. S. Vet. App. June 20, 2003); 
Russell v. Principi, No. 91-1457 (U.S. Vet. App. April 16, 
2003); and another related discussion of corroboration of in-
service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02-
7346, May 14, 2003.   

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

VA will not deny a post- traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Pertinent Factual Background

Service records are relatively without productive information 
as to any assault in this case.  However, at approximately 
the time of the alleged initial assault, she was seen for 
abdominal pain, salpingitis, dysuria, a yellowish discharge, 
headaches and reported that she had been exposed to venereal 
disease after which she was seen for a buttock furuncle.

She has alleged that she tried to commit suicide on several 
occasions in 1963, and has given the name of a care-giver for 
that time.  Records were not forthcoming.

Service records confirm that the veteran was in fact absent 
without proper authority from November 16, to December 6, 
1964, around and/or immediately after the time she alleges 
that she was assaulted.  Various reason have been given for 
that period of absence. 

The veteran's basic training was in Anniston, AL starting in 
early March 1964.  After graduation she was sent to Ft. Sill, 
OK.  At Ft. Sill, she alleges she was gang raped by a number 
of men while she was passed out.  In several versions of the 
story, the men were allegedly all airmen from the nearby 
Wichita Falls Air Force base (AFB) or from San Antonio.  She 
indicates that she reported the rape to her commanding 
officer and first sergeant and they instituted a discharge 
for her immediately.  She then found out she was pregnant.  
She was having bleeding along with the pregnancy so she did 
not know she was pregnant.  

She was reportedly waiting for the discharge to be completed 
when she had a second traumatic incident involving a number 
of women soldiers who were having sex in the bathroom and 
elsewhere, and whom she turned in to authorities.  She was 
taking a shower when those she had charged came into the 
shower with knives; she ran and got under the toilets and 
crawled to and out the window and escaped; she went, naked to 
the guards, MP's, who wrapped her in a blanket, wrote up a 
report, kept her there until the following morning, and then 
returned her to her barracks. She said that she stayed in the 
barracks then until discharge, but the MP's kept her in a 
secured room with a guard to protect her from those who had 
been threatening to attack her.  She states that she was 
given the option of a medical discharge but she wanted it to 
designate her actions as honorable, so she declined.

She indicates that she was somewhat older, about 24; but 
those who attacked her in the second in-service episode were 
in their late 30's and 40s or 50's.  She never found out if 
her attackers were disciplined; they were nurses, officers 
and a first sergeant and a major.  She had been a nurse when 
she entered service.

She said she had loved service and except for the attacks and 
the fear of the women attacking her again, she would have 
stayed.  When endeavoring to enter the Reserves later, she 
gave a variety of reasons for having been AWOL for the period 
in late 1964, and submitted affidavits in support of her 
upstanding nature.

She alleges that she was abused by her husband, whom she 
later divorced and then remarried.  She also alleges that in 
service, she went home as she was pregnant, and her folks 
threw her out of the house.  She has reported that she was 
married to the father of her first child who was abusive, 
divorced him, remarried him and divorced him again.  Her 
current husband is not abusive and she has been married to 
him for many years.  She has indicated that she was also 
abused by one of her mother's husbands.

She is now physically disabled from a variety of serious 
physical problems, some of which are due to a fall, and 
Parkinsonism, and her husband assists in her daily living.  
She has been seen at VA facilities in a number of states, and 
lives half of the year in one state, and half in another, 
where climates are suitable for her disabilities.

As for stressors in service, she said that watching the 
women's sexual activities had been bad enough but that the 
gang rape had been the prevalent stressor for subsequent 
nightmares and ongoing PTSD symptoms.

Extensive VA clinical and evaluative records are in the file 
from several facilities.  For some time, she denied having 
had any sexual trauma.  However, she has consistently given 
the same stressor stories since she finally admitted to 
having been abused and assaulted.  Psychiatric and 
psychological evaluators on several occasions at VA 
facilities have diagnosed PTSD from military sexual trauma 
and organic affective syndrome, depressed, secondary to 
dystonia.  Axis IV is shown in the last report, dated in 
April 2004, as "extremely severe" and specifically cited 
only the several inservice episodes as described above.  The 
Global Assessment of Functioning (GAF) score was said to be 
16.

Analysis

The Board has reviewed the volumes of evidence in this case 
in association with the appellant's contentions.  As noted 
above, there are special criteria for diagnosed PTSD cases 
based on stressors that involved sexual assault or trauma.  
In this, like most of such cases, the evidence is not 
entirely unequivocal.  Nonetheless, there is substantial 
indication within the file, including actual service medical 
records, that something untoward occurred to the appellant at 
about the time when she states that she was gang raped.  And 
although she says she loved the military, the stress of that 
act (and acts that followed before she could be discharged) 
were such that she decided to leave.  

The RO has pointed out that she later tried to minimize the 
reasons for her leaving, because she wanted back into the 
Reserves, an effort which was successful thanks to people in 
the community and others writing on her behalf.  This would 
certainly not be surprising.  It has been suggested that this 
somehow negates the impact of the stressors.  To the 
contrary, it is inappropriate to read into her continued love 
for the service anything contradictory to her alleged 
stressors.  The fact that she admired and felt comfortable 
within the service sufficiently to eventually want to go back 
in, but initially left due to the assaults and fear, would 
seem as much to tend to support as detract from her stressor 
allegations and her immediate responses to them.

In this regard, she also had documented in-service symptoms 
and situations, although not stating that they were due to 
rape, that would support such allegations, as provided in 
pertinent guidelines.

And, finally, her testimony and medical history now, 
including in the treatment setting where she had finally made 
an effort to open up as to her disability picture and what 
had caused it and seemingly in a genuine effort to clear up 
the problems so she could be responsibly treated, although 
not entirely consistent, is certainly competent, plausible 
and adequate to be considered quite credible.

Repeated VA mental health experts have diagnosed PTSD due to 
military sexual trauma, and the Board is not in a position to 
disagree.

The Board finds that under the guidelines set forth for 
evaluating such claims, and recognizing the credible 
allegations raised by the veteran in association with the 
evidence of record, that a doubt is raised which must be 
resolved in her favor.  Service connection is in order for 
PTSD as being the result of service.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


